DETAILED ACTION
Status of Claims
Claims 1-29 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Objections
The following claims are objected to because of the following informalities: claim 24 is objected to because the claim should read:
24.	The method of claim 23, wherein the balloon is positioned within[[g]] a working channel of the scope prior to inserting the scope into the body lumen.
Appropriate correction is required.

Claim Rejections - Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-17 and 19-29 are rejected on the ground of nonstatutory double patenting over claims 1-9, 11 and 21-22 of US 10,888,640 B2 to Wang et al., hereinafter “‘640 Patent,” matured from copending Application No. 15/568,614, in view of the disclosure of ROSENBLUTH (US 5,312,430, Issued May 17, 1994, hereinafter, “Rosenbluth”).
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims are drawn to a method for treating a body lumen stricture, the method comprising:
flushing the body lumen stricture with a flushing media comprising water, saline solution, or a water solution comprising at least one water-soluble additive (claim 1; claim 1 of the ‘640 Patent),
wherein the body lumen stricture comprises a stricture in a nonvascular lumen, a urethra, a ureter, a prostatic urethra, an esophagus, a biliary tract, a stomach, a small intestine, a duodenum, a jejunum, an ileum, a colon, a rectum, a large intestine, a sinus, or an airway (claim 6; claim 1 and 5 of the ‘640 Patent), and
wherein the flushing is prior to the inserting of the balloon catheter into the body lumen stricture (claim 8; claim 1 of the ‘640 Patent);
inserting a balloon catheter into a body lumen such that the balloon catheter is in the body lumen stricture, the balloon catheter comprising an elongated balloon, the balloon comprising a coating layer overlying external balloon surfaces, the coating layer comprising at least one additive and an initial drug load of a therapeutic agent, wherein the balloon catheter (claim 1; claim 1 of the ‘640 Patent), but for a scope;
wherein the inserting is prior to, during, or after the flushing of the body lumen stricture (claim 7; claims 21-22 of the ‘640 Patent),
wherein the therapeutic agent comprises paclitaxel, a paclitaxel analogue, docetaxel, a docetaxel analogue, taxol, a taxol analogue, rapamycin, a rapamycin analogue, sirolimus, a sirolimus analogue, everolimus, an everolimus analogue, tacrolimus, a tacrolimus analogue, mammalian target of rapamycin (mTOR) inhibitors, an mTOR inhibitor analogue, or a combination thereof (claim 11; claim 1 of the ‘640 Patent),
wherein a ratio by weight of the therapeutic agent to the total weight of the one or more additives in the coating layer is from 0.05 to 20 (claim 12; claim 7 of the ‘640 Patent),
wherein a ratio by weight of the therapeutic agent to the total weight of the one or more additives in the coating layer is from 2 to 6 (claim 13; claim 7 of the ‘640 Patent),
wherein the initial drug load of the hydrophobic therapeutic agent is from 1 microgram to 20 micrograms per square millimeter of the balloon (claim 14; claim 8 of the ‘640 Patent),
wherein the one or more additives in the coating layer comprise one or more water-soluble additives (claim 15; claim 1-2 of the ‘640 Patent),
wherein the one or more additives in the coating layer comprise one or more surfactants (claim 16; claim 3 of the ‘640 Patent), and
wherein the surfactant is a nonionic, anionic, cationic, or zwitterionic surfactant, and wherein the surfactant has a molecular weight of 750 g/mol or less (claim 17; claim 4 of the ‘640 Patent);
holding the balloon catheter in position for a soaking period prior to inflation to hydrate the coating layer in the flushing media (claim 1; claim 1 of the ‘640 Patent), 
wherein the soaking period comprises at least 1 minute (claim 5; claims 6 and 9 of the ‘640 Patent), and
wherein the soaking period is predetermined prior to the holding of the balloon catheter in position prior for the soaking period (claim 4; claims 6 and 9 of the ‘640 Patent);
inflating the balloon catheter in the body lumen stricture to contact walls of the body lumen stricture with the coating layer and until the stricture in the body lumen is dilated to a desired diameter (claim 1; claim 1 of the ‘640 Patent),
wherein after the inflating the method further comprises keeping the balloon inflated to release the therapeutic agent into the tissue (claim 9; claim 11 of the ‘640 Patent), and
keeping the balloon inflated prior to the deflating for 0.1 minutes to 10 minutes claim 10; claim 11 of the ‘640 Patent);
deflating the balloon catheter (claim 1; claim 1 of the ‘640 Patent); and
withdrawing the balloon catheter from the body lumen. (claim 1; claim 1 of the ‘640 Patent).
However, the ‘640 Patent DOES NOT TEACH a scope in order to meet the requirements of claims 1 and 22-29 for: 
wherein the scope are positioned side-by-side or the balloon catheter is loaded into the scope (claim 1),
wherein the balloon catheter and the scope are positioned side-by-side (claim 22),
wherein the balloon catheter is loaded into the scope (claim 23),
wherein the balloon is positioned within a working channel of the scope prior to inserting the scope into the body lumen (claim 24),
wherein the balloon is positioned within a working channel of the scope after inserting the scope into the body lumen (claim 25),
wherein balloon catheter is visualizable with the scope (claim 26), 
visualizing the balloon catheter with the scope before and/or during the inflating (claim 27),
visualizing the therapeutic agent that deposits from the balloon onto the body lumen stricture via the scope (claim 28), and
wherein the scope comprises an endoscope, enteroscope, colonoscope, sigmoidoscope, rectoscope, anoscope, rhinoscope, bronchoscope, or a cystoscope (claim 29),
since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
Regarding the incorporation of a scope, Rosenbluth, for instance, is directed to:
BALLOON DILATION CATHETER
ABSTRACT
Disclosed is an apparatus and method for the treatment of the symptoms of obstructive prostatism.  The apparatus comprises an expandable dilation catheter and preferably an axially elongate sheath, adapted for transurethral insertion via the external opening of the urethra.  The sheath is ellipsoid in cross-section, and provides an initial path through which the catheter and a standard cystoscope lens is guided.  The dilation catheter or the sheath are provided with a non-radiological locating means for positioning the dilation portion of the catheter with respect to an anatomical landmark.  Once the catheter has been properly positioned with respect to both the bladder neck and the sphincter, the dilation balloon may be inflated to force open the affected prostatic urethra and eliminate the obstruction.
(Rosenbluth, title & abstract), which is suitable for treating “hyperplasia of the prostate gland” (Rosenbluth, col. 1, ln. 32-33).  Rosenbluth’s device features a cystoscope and sheath:
Referring now to the drawings in detail, wherein like reference numerals designate like elements throughout the several views thereof, there is shown generally at 10 in FIG. 1, a dilation catheter and sheath assembly embodying the present invention in a preferred form.  The sheath 12 is advantageously a substantially rigid, axially elongate hollow shaft throughout most of its length, but having a flexible distal tip 14.  The sheath 12 exhibits an inner surface 16 which is substantially ellipsoid in cross-section, and is adapted to receive and guide an axially elongate catheter 18 and an endoscope 20 longitudinally therethrough.  Advantageously, the particular endoscope used is known as a cystoscope.  Alternatively, a variety of other means for locating anatomical landmarks within the body lumen may be used, as discussed infra.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Rosenbluth, col 4, ln. 53-68 & Fig. 1) and “boot sleeves” for providing the cystoscope with elasticity:
The cylindrical housing 22 includes a hub portion 42, disposed at the proximal end thereof.  A rubberized septum 44, preferably formed from a silicon rubber compound, is detachably placed onto the hub 42 of the cylindrical housing 22 so as to provide a seal therefor.  As best seen in FIGS. 3 and 3a, the septum 44 is a circular cap 46, having a pair of boot sleeves 48, 50 integrally connected to the proximal end of the cap 46.  In one embodiment, the septum 44 exhibits an outwardly extending boot sleeve 48 an inwardly extending boot sleeve 50.  The boot sleeves 48, 50 are adapted to receive the cystoscope lens 20 and the dilation catheter 18, and provide the septum 44 with elasticity at the point of contact therebetween.  Without the presence of such sleeves, the rubberized septum 44 would itself deform if a force were applied to either the catheter 18 or cystoscope lens 20, thereby detracting from the septum's sealing ability.  Further, the boot sleeves 48, 50 are adapted to readily adjust to and grip the outer diameter of the catheter 18 and lens 20 to yield a good seal therebetween.  In an alternative embodiment, as shown in FIG. 3a, both of the boot sleeves 52, 54 extend outwardly from the septum cap 44.  This embodiment is possible only when there exists sufficient room on the outside of the septum, such that a sharing of a common wall between the two sleeves is not necessitated.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Rosenbluth, col 5, ln. 26-51), wherein the cystoscope is used to visualize positioning of the balloon prior to inflation:
Referring to FIGS. 11 and 16, near the proximal end of the dilation balloon 62, and encircling the proximal shoulder 64 thereof, is a heavy black line 106 for use with the cystoscope embodiment of the present invention.  Prior to inflating the dilation balloon 62, care should be taken to ensure that the black line 106 does not extend onto any portion of the external urethral sphincter muscle 108.  This is vitally important as accidental dilation of the sphincter 108 may cause the patient to lose voluntary control over micturition, especially if the sphincter experiences plastic deformation, i.e., the inability to return to its original shape.
(Rosenbluth, col 8, ln. 37-48).  In this regard, it is noted that “endoscope 20,” wherein “the particular endoscope used is known as a cystoscope” (Rosenbluth, col 4, ln. 63-65, Fig. 1), is a “scope,” associated with the instant “balloon catheter” of claims 1 and 22-29.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date follow the method of the references patent, and to incorporate a cytosope and sheath per Rosenbluth (Rosenbluth, col 8, ln. 37-48).  One would have been motivated to do so with a reasonable expectation of success since doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the incorporation of a cytosope to “ensure that the black line 106 does not extend onto any portion of the external urethral sphincter muscle 108” prior to inflation (Rosenbluth, col 8, ln. 37-48) in order to obtain the advantage of a device to visualize positioning of the balloon prior to inflation (Rosenbluth, col 8, ln. 37-48).
Thus, claims 1, 3-9, 11 and 21-22 of the ‘640 Patent per Rosenbluth render claims 1-2, 4-17 and 22-29 obvious. 
Regarding claims 3-4 and the requirements:
3.	The method of claim 1, wherein the soaking period in combination with the contacting of the coating layer with the stricture is sufficient to release 37% to 97% of the initial drug load.
4.	The method of claim 1, wherein the soaking period is predetermined prior to the holding of the balloon catheter in position prior for the soaking period.
it is noted that MPEP § 2111.04 states that claim scope is not limited by claim language (e.g., “wherein” and “whereby” clauses) that suggests or makes optional, but does not require steps to be performed.  A “whereby clause [and by extension, a “wherein” clause] in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since it would have been obvious for the artisan of ordinary skill to follow the teachings of the reference patent, the prior art teaches a method that is substantially the same as the method of the instant application.  The burden of proof is upon the applicant to show a distinction between the claimed method and the method of the reference application.
Thus, claims 1 and 22 of the ‘640 Patent per Rosenbluth render claims 3-4 obvious.
Regarding claims 19-21 and the requirements:
wherein the balloon catheter has a ratio of inflated balloon diameter to normative body lumen diameter at the stricture of 1.0 to 20, or the balloon catheter has a stretch ratio of the nominal balloon diameter to the normative body lumen diameter at the stricture of 1.0 to 10, or a combination thereof (claim 19),
wherein the balloon catheter has a ratio of inflated balloon diameter to normative body lumen diameter at the stricture of 1. 31 to 10, or the balloon catheter has a stretch ratio of the nominal balloon diameter to the normative body lumen diameter at the stricture of 1.31 to 10, or a combination thereof (claim 20), and
wherein the balloon catheter has a ratio of inflated balloon diameter to normative body lumen diameter at the stricture of less than 1.01, or the balloon catheter has a stretch ratio of the nominal balloon diameter to the normative body lumen diameter at the stricture of less than 1.01, or a combination thereof (claim 21),
claims 1 and 21-22 of the ‘640 Patent per Rosenbluth render claims 19-21 obvious.
Claim 18 are rejected on the ground of nonstatutory double patenting over claims 1-9, 11 and 21-22 of US 10,888,640 B2 to Wang et al., hereinafter “‘640 Patent,” matured from copending Application No. 15/568,614, in view of the disclosure of ROSENBLUTH (US 5,312,430, Issued May 17, 1994, hereinafter, “Rosenbluth”), as applied to Claims 1-17 and 19-29, above, and further in view of ALJURI (US 7,882,841 B2, Issued Feb. 8, 2011; hereinafter, “Aljuri”).
The teachings of the ‘640 Patent and Rosenbluth, as set forth above, are hereby incorporated.  However, the references DO NOT TEACH the use of an uncoated balloon in order to meet the requirements of claim 18 for:
inserting an uncoated balloon catheter into the body lumen stricture;
inflating the uncoated balloon catheter until the balloon contacts the walls of the body lumen stricture;
deflating the uncoated balloon; and
withdrawing the uncoated balloon from the body lumen.
which is well within the purview of the ordinarily skilled artisan.
Aljuri, for instance, is directed to:
MINIMALLY INVASIVE METHODS AND DEVICES FOR THE TREATMENT OF PROSTATE DISEASES
ABSTRACT
Methods and systems for resecting and debulking prostatic tissue to utilize a shaft carrying an energy source.  The shaft is anchored by a balloon or other structure expanded in the bladder, and the energy source is capable of directing ablative energy radially outwardly from the urethra, where the energy source will be moved in order to remove a pre-defined volume of prostatic tissue.
(Aljuri, title & abstract), wherein the “energy source” is described as “conventional energy sources which can be used to resect or ablate tissues” (Aljuri, col. 3, ln. 29-31), e.g., “high pressure fluids, such as water, saline, liquid therapeutic agent, or the like” (Aljuri, col. 3, ln. 31-33), “laser energy” (Aljuri, col. 3, ln. 48-49), “electrically conductive fluid” (Aljuri, col. 3, ln. 56-57) or “radiofrequency energy” (Aljuri, col. 3, ln. 63-64).  In this regard, Aljuri teaches a device
Referring now to FIGS. 2A-2D, the prostatic tissue de bulking device 10 is introduced through the male urethra U to a region within the prostate P which is located immediately distal to the bladder B.  The anatomy is shown in FIG. 2A.  Once the catheter 10 has been positioned so that the anchoring balloon 24 is located just distal of the bladder neck BN (FIG. 28) the balloon can be inflated, preferably to occupy substantially the entire interior of the bladder, as shown in FIG. 2C.  Once the anchoring balloon 24 is inflated, the position of the prostatic tissue debulking device 10 will be fixed and stabilized within the urethra U so that the energy delivery region 20 is positioned within the prostate P.  It will be appreciated that proper positioning of the energy delivery region 20 depends only on the inflation of the anchoring balloon 24 within the bladder.  As the prostate is located immediately proximal to the bladder neck BN and by spacing the distal end of the energy delivery region very close to the proximal end of the balloon, the delivery region can be properly located, typically having a length in the range from 0 mm to 5 mm, preferably from 1 mm to 3 mm.  After the anchoring balloon 24 has been inflated, energy can be delivered into the prostate for debulking, as shown by the arrows in FIG. 2.  Once the energy has been delivered for a time and over a desired surface region, the energy region can be stopped and the prostate will be debulked to relieve pressure on the urethra, as shown in FIG. 2D.  At that time, a flushing fluid may be delivered through port 34 and aspirated into port 36, as shown in FIG. 2D.  Optionally, after the treatment, the area could be cauterized using a cauterizing balloon and/or stent which could be placed using a separate catheter device.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(Aljuri, col. 6, ln. 30-59 & Fig.’s 2A-2D) that is “is particularly intended for treating benign prostatic hyperplasia (BPH) and prostatic carcinoma, both of which can result in compression and partial or total occlusion of the urethra” (Aljuri, col. 2, ln. 34-38).  It is noted that benign prostatic hyperplasia (BPH), which is disclosed by as treatable condition (Aljuri, col. 2, ln. 34-38) with Aljuri’s device (Aljuri, title & abstract), is “benign prostate hyperplasia” of claims 1, 15 and 17 involving a urethral stricture of claim 3 and ureteral stricture of claim 4 (as noted above at (ii)).  Aljuri also teaches:
The methods of the present invention may further comprise associated steps and processes to assist in the tissue resection and ablation. In order to gain a working space within the urethra, the methods may further comprise introducing a pressurized gas to expand (insufflate) the urethra lumen prior to or while directing the energy radially outwardly into the prostatic tissue.  Further optionally, the ablation or resection products may be aspirated from the urethra, typically through a lumen in the catheter assembly or shaft used to deliver the energy source. In combination with aspiration, the urethra may also be flushed with saline or other fluid to assist in removing the ablation or resection products.  Usually, both flushing and aspiration will be performed using lumens in the same catheter assembly or shaft which has been used to position the energy source.
Aljuri, col. 4, ln. 4-18.  It is noted that the feature of Aljuri’s prostatic tissue debulking device (Aljuri, col. 6, ln. 30-59), wherein “the urethra may also be flushed with saline or other fluid to assist in removing the ablation or resection products” (Aljuri, col. 4, ln. 13-15), which “may be delivered through port 34 and aspirated into port 36” (Aljuri, col. 6, ln. 55-57, Fig. 2D), is: “flushing the body lumen stricture” with a “saline solution” of claims 1-2 and 17 (as noted above at (i)).  Aljuri further discloses follow-up drug therapy following use of Aljuri’s device:
[...].  Optionally, the treatments of the present invention may be combined with chemotherapy and other forms of drug delivery, as well as treatment with external X-ray and other radiation sources and administration of radiopharmaceuticals comprising therapeutic radioisotopes.  For example, one or more drugs may be combined with the saline or other fluid which is used for energy delivery.  The combination liquid/gas delivery can be used to both resect tissue and wash the tissue away while leaving intra-prostatic blood vessels, capsule, and sphincter muscle undamaged.  Thus, benefits of the high pressure liquid/gas energy source include limited bleeding with reduced or no need for cauterization and decreased risk of perforating or otherwise damaging the capsule of sphincter muscles.  Alternatively, the device which is used to position the energy source can be utilized to separately deliver a desired chemotherapeutic or other drug (as just set forth), either before, during, or after energy treatment according to the present invention.
(Aljuri, col. 2, ln. 47-49 & 61-65) relating to use of a “cauterizing balloon and/or stent” for “after the treatment” (Aljuri, col. 6, ln. 57-59).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the procedure of the reference patent after using Aljuri’s prostatic tissue debulking device (Aljuri, col. 6, ln. 30-59).
One would have been motivated to do so with a reasonable expectation of success since doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely treating blockages and occlusions of the urinary tract and prostate, whereby the catheter fo the reference patent is used after Aljuri’s prostatic tissue debulking device (Aljuri, col. 6, ln. 30-59), which features “a flushing fluid [that] may be delivered through port 34 and aspirated into port 36” (Aljuri, col. 6, ln. 55-57, Fig. 2D), wherein “after the treatment [with Aljuri’s device], the area could be cauterized using a cauterizing balloon and/or stent which could be placed using a separate catheter device” (Aljuri, col. 6, ln. 57-59) and “combined with chemotherapy and other forms of drug delivery...before, during, or after energy treatment [with Aljuri’s device]” (Aljuri, col. 2, ln. 47-49 & 61-65).
Thus, claims 1 and 22 of the ‘640 Patent per Rosenbluth and Aljuri render claim 18 obvious.
Claims 1-17 and 19-29 are rejected on the ground of nonstatutory double patenting over claims 1, 3-20 and 27 of US 10,898,700 B2 to Wang et al., hereinafter “‘700 Patent,” matured from copending Application No. 16/519,677.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims are drawn to a method for treating a body lumen stricture, the method comprising:
flushing the body lumen stricture with a flushing media comprising water, saline solution, or a water solution comprising at least one water-soluble additive (claim 1; claim 1 of the ‘700 Patent),
wherein the body lumen stricture comprises a stricture in a nonvascular lumen, a urethra, a ureter, a prostatic urethra, an esophagus, a biliary tract, a stomach, a small intestine, a duodenum, a jejunum, an ileum, a colon, a rectum, a large intestine, a sinus, or an airway (claim 6; claim 1 of the ‘700 Patent), and
wherein the flushing is prior to the inserting of the balloon catheter into the body lumen stricture (claim 8; claim 15 of the ‘700 Patent);
inserting a balloon catheter and a scope into a body lumen such that the balloon catheter is in the body lumen stricture, the balloon catheter comprising an elongated balloon, the balloon comprising a coating layer overlying external balloon surfaces, the coating layer comprising at least one additive and an initial drug load of a therapeutic agent, wherein the balloon catheter and the scope are positioned side-by-side or the balloon catheter is loaded into the scope (claim 1; claims 1 and 16-20 of the ‘700 Patent),
wherein the inserting is prior to, during, or after the flushing of the body lumen stricture (claim 7; claims 18 of the ‘700 Patent),
wherein the therapeutic agent comprises paclitaxel, a paclitaxel analogue, docetaxel, a docetaxel analogue, taxol, a taxol analogue, rapamycin, a rapamycin analogue, sirolimus, a sirolimus analogue, everolimus, an everolimus analogue, tacrolimus, a tacrolimus analogue, mammalian target of rapamycin (mTOR) inhibitors, an mTOR inhibitor analogue, or a combination thereof (claim 11; claim 1 of the ‘700 Patent),
wherein the initial drug load of the hydrophobic therapeutic agent is from 1 microgram to 20 micrograms per square millimeter of the balloon (claim 14; claim 1 of the ‘700 Patent),
wherein the one or more additives in the coating layer comprise one or more water-soluble additives (claim 15; claim 27 of the ‘700 Patent),
wherein the one or more additives in the coating layer comprise one or more surfactants (claim 16; claim 3 of the ‘700 Patent), and
wherein the surfactant is a nonionic, anionic, cationic, or zwitterionic surfactant, and wherein the surfactant has a molecular weight of 750 g/mol or less (claim 17; claim 4 of the ‘700 Patent)
wherein the balloon catheter and the scope are positioned side-by-side (claim 22; claim 20 of the ‘700 Patent),
wherein the balloon catheter is loaded into the scope (claim 23; claim 19 of the ‘700 Patent),
wherein the balloon is positioned within a working channel of the scope prior to inserting the scope into the body lumen (claim 24; claim 18 of the ‘700 Patent),
wherein the balloon is positioned within a working channel of the scope after inserting the scope into the body lumen (claim 25; claim 19 of the ‘700 Patent),
wherein balloon catheter is visualizable with the scope (claim 26; claim 16 of the ‘700 Patent),
visualizing the balloon catheter with the scope before and/or during the inflating (claim 27; claim 16 of the ‘700 Patent),
visualizing the therapeutic agent that deposits from the balloon onto the body lumen stricture via the scope (claim 28; claim 16 of the ‘700 Patent), and
wherein the scope comprises an endoscope, enteroscope, colonoscope, sigmoidoscope, rectoscope, anoscope, rhinoscope, bronchoscope, or a cystoscope (claim 29; claim 17 of the ‘700 Patent);
holding the balloon catheter in position for a soaking period prior to inflation to hydrate the coating layer in the flushing media (claim 1; claim 1 of the ‘700 Patent), 
wherein the soaking period comprises at least 1 minute (claim 5; claim 15 of the ‘700 Patent), and
wherein the soaking period is predetermined prior to the holding of the balloon catheter in position prior for the soaking period (claim 4; claim 15 of the ‘700 Patent);
inflating the balloon catheter in the body lumen stricture to contact walls of the body lumen stricture with the coating layer and until the stricture in the body lumen is dilated to a desired diameter (claim 1; claim 1 of the ‘700 Patent),
wherein after the inflating the method further comprises keeping the balloon inflated to release the therapeutic agent into the tissue (claim 9; claims 15-12 of the ‘700 Patent), and
keeping the balloon inflated prior to the deflating for 0.1 minutes to 10 minutes claim 10; claims 15-12 of the ‘700 Patent);
deflating the balloon catheter (claim 1; claim 1 of the ‘700 Patent); and
withdrawing the balloon catheter from the body lumen. (claim 1; claim 1 of the ‘700 Patent).
Thus, claims 1, 3-12, 15, 16-20 and 27 of the ‘700 Patent anticipate claims 1-2, 4-17 and 22-29. 
Regarding claims 3-4 and the requirements:
3.	The method of claim 1, wherein the soaking period in combination with the contacting of the coating layer with the stricture is sufficient to release 37% to 97% of the initial drug load.
4.	The method of claim 1, wherein the soaking period is predetermined prior to the holding of the balloon catheter in position prior for the soaking period.
it is noted that MPEP § 2111.04 states that claim scope is not limited by claim language (e.g., “wherein” and “whereby” clauses) that suggests or makes optional, but does not require steps to be performed.  A “whereby clause [and by extension, a “wherein” clause] in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since it would have been obvious for the artisan of ordinary skill to follow the teachings of the reference patent, the prior art teaches a method that is substantially the same as the method of the instant application.  The burden of proof is upon the applicant to show a distinction between the claimed method and the method of the reference application.
Thus, claims 1, 3-12, 15, 16-20 and 27 of the ‘700 Patent anticipate claims 3-4.
Regarding claims 19-21 and the requirements:
wherein the balloon catheter has a ratio of inflated balloon diameter to normative body lumen diameter at the stricture of 1.0 to 20, or the balloon catheter has a stretch ratio of the nominal balloon diameter to the normative body lumen diameter at the stricture of 1.0 to 10, or a combination thereof (claim 19),
wherein the balloon catheter has a ratio of inflated balloon diameter to normative body lumen diameter at the stricture of 1. 31 to 10, or the balloon catheter has a stretch ratio of the nominal balloon diameter to the normative body lumen diameter at the stricture of 1.31 to 10, or a combination thereof (claim 20), and
wherein the balloon catheter has a ratio of inflated balloon diameter to normative body lumen diameter at the stricture of less than 1.01, or the balloon catheter has a stretch ratio of the nominal balloon diameter to the normative body lumen diameter at the stricture of less than 1.01, or a combination thereof (claim 21),
claims 13-14 of the ‘640 Patent per Rosenbluth render claims 19-21 obvious.

Conclusion
Claims 1-29 are rejected.  No claims are allowed.  WANG (WO 2009/051614 A1, Publ. Apr. 23, 2009), is noted as references of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611